Action to recover damages for the wrongful death of appellant’s intestate, who, it is alleged, was struck by a falling, defective clothesline pole and received injuries which resulted in his death. Respondent had sold the pole to the owner of the building where it was installed. The appeal is from a judgment entered on the verdict of a jury in favor of respondent and against appellant. Judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ.